Citation Nr: 1034810	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  05-05 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 20 percent for 
patellofemoral pain syndrome, right knee.

3.  Entitlement to an evaluation in excess of 20 percent for 
patellofemoral pain syndrome, left knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, K. D.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1979, 
from January 1983 to January 1986, and from March 1989 to 
November 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
The Veteran was afforded a Board hearing, held by the 
undersigned, in April 2007.  In January 2008, the Board reopened 
the Veteran's claim for entitlement to service connection for 
bilateral hearing loss, and the Veteran's increased rating claims 
were remanded by the Board for additional development.

The Board notes that, while the Veteran submitted evidence 
following the most recent issuance of a supplemental statement of 
the case (SSOC), received July 2010, that evidence amounted to 
argument, and was essentially duplicative of information that was 
already contained in the Veteran's claims file.  As such, the 
Board finds no prejudice in proceeding with a decision due to the 
lack of additional evidence at the time of the May 2010 SSOC. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided). 

The issues of entitlement to service connection for an evaluation 
in excess of 20 percent for patellofemoral pain syndrome, right 
knee, and entitlement to an evaluation in excess of 20 percent 
for patellofemoral pain syndrome, left knee, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss is a disorder which existed prior to 
the Veteran's initial period of active service.

2.  The Veteran does not have a current diagnosis of bilateral 
hearing loss as defined by VA regulations.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).  

	
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  


The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that regulations enacted under the Veterans 
Claims Assistance Act of 2000 (VCAA) require VA to notify 
claimants and their representatives of any information that is 
necessary to substantiate a claim for benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his possession that pertains 
to the claim.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  A letter dated in December 2003, 
prior to initial adjudication, informed the Veteran of the 
information necessary to substantiate his claim.  He was also 
informed of the evidence VA would seek on his behalf and the 
evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
This initial letter did not inform him of the information 
necessary to establish an effective date or disability rating.  
However, an additional notice letter, issued in February 2008, 
informed the Veteran of the manner in which VA assigns initial 
ratings and effective dates.  See Dingess/Hartman v. Nicholson.

The VCAA emphasizes the need for VA to obtain records from other 
Government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 
2002).  Although the Veteran's claims file now contains a 
disability award letter from the Social Security Administration 
(SSA), dated December 17, 2009, the Board notes that there is no 
evidence of record to show that the SSA determination is 
applicable to the present issue on appeal.  The SSA Decision, 
dated June 17, 2009, noted that the Veteran was disabled due to 
the following severe impairments: osteoarthritis of the right 
shoulder, status post impingement syndrome and repair of torn 
rotator cuff, degenerative disc disease, cubital tunnel syndrome, 
chronic knee pain secondary to patello-femoral stress syndrome, 
gastroesophageal reflux disease, anxiety disorder, and 
personality disorder.  See SSA Decision, p. 3.  As hearing loss 
was not part of the SSA decision, the medical records from SSA 
pertaining to any original award of disability benefits and any 
continuing award of benefits, are not relevant to the issue of 
entitlement to service connection for hearing loss.  As such, the 
duty to assist does not require the Board to obtain SSA records 
prior to adjudication of his claim for entitlement to service 
connection for hearing loss.  See Golz v. Shinseki, No. 2009-7039 
(Fed. Cir. Jan. 4, 2010).

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded a VA 
examination to assess the etiology of his claimed disorder in 
March 2010.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The VA examination obtained in this 
case is adequate, as it is predicated on a reading of pertinent 
medical records and provided findings relevant to the applicable 
rating criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  See 38 C.F.R. 
§ 3.159(c) (4) (2009).  The VA examination report is thorough and 
supported by the record.  The examination noted above is 
therefore adequate upon which to base a decision.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Service connection

In this case, the Veteran claims that he suffers from bilateral 
hearing loss as a result of exposure to acoustic trauma during 
his period of active service.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2009).  In addition, 
certain chronic diseases, such as sensorineural hearing loss, may 
be presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels indicate 
some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), 
indicated that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a 
relationship between the Veteran's service and his current 
disability.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d) which provides 
that service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
See 38 C.F.R.§ 3.303(d) (2009).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (2009).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

When no preexisting condition is noted upon entry into service, 
the Veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the Veteran's 
disability was both preexisting and not aggravated by service.  
The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or that 
any "increase in disability [was] due to the natural progress of 
the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden 
is met, then the Veteran is not entitled to service-connected 
benefits.  

Aggravation may not be conceded where the disability underwent no 
increase in severity during service, on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity.  See 
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a).  In contrast, a flare-up of symptoms, in the absence of 
an increase in the underlying severity, does not constitute 
aggravation of the disability.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).  Evidence of the Veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  See Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  If the disorder becomes worse during service and then 
improves due to in-service treatment to the point that it was no 
more disabling than it was at entrance into service, the disorder 
is not presumed to have been aggravated by service.  See Verdon 
v. Brown, 8 Vet. App. 529 (1996).

In July 2003, the VA General Counsel issued a precedent opinion, 
which held that, to rebut the presumption of sound condition 
under Section 1111 of the statute, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under the 
second prong of this rebuttal standard attaches.  Id.

Although VA's General Counsel has determined that the definition 
of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 does not apply in determining whether the presumption of 
soundness has been rebutted, the statute and regulation do not 
otherwise provide any definition of "aggravation" to be applied 
in making that determination.  After determining whether the 
presumption of soundness is applicable, the Board will consider 
whether the claimed disabilities were aggravated by his military 
service.

As noted, veterans are presumed to have entered service in sound 
condition as to their health. This presumption attaches only 
where there has been an induction examination in which the later 
complained-of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides 
expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. § 
3.304(b), and that "[h]istory of pre-service conditions recorded 
at the time of examination does not constitute a notation of such 
conditions."  Id at (b)(1).

Finally, the Board notes that it may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the Veteran is competent to 
supplement the record with unsubstantiated medical conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed to 
know the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis.

At the outset, the Board notes that the Veteran has been 
diagnosed with mild sensorineural hearing loss.  See VA 
examination report, December 2006.  However, and as explained in 
greater detail below, the Veteran's auditory threshold indicative 
of hearing loss does not meet the requirements of 38 C.F.R. § 
3.385 during the pendency of the Veteran's appeal.  Therefore, 
the Veteran has not satisfied the first element of Hickson, in 
that he has not demonstrated a current diagnosis for his claimed 
disability.

Turning to the question of in-service disease or injury, service 
treatment records include an October 1977 enlistment examination.  
An audiogram revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
5
25
10
LEFT
25
25
10
15
25

As noted above, the Court has held that "the threshold for 
normal hearing is from 0 to 20 dB [decibels], and higher 
threshold levels indicate some degree of hearing loss."  See 
Hensley.  Therefore, the Veteran's entrance audiogram is 
indicative of hearing loss upon entrance into his first period of 
active duty, despite the fact that testing did not reveal 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz as 26 decibels or greater per 
38 C.F.R. § 3.385.

On separation from his first period of active duty in January 
1979, the Veteran checked "No" to "ear trouble."  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
10
LEFT
35
30
15
25
45

Here, the Veteran met the requirements of 38 C.F.R. § 3.385 with 
respect to a diagnosis of hearing loss, left ear, as three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz as 26 decibels 
or greater.

An additional audiogram, conducted in January 1980, demonstrated 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
25
25
LEFT
20
15
15
25
20

On examination for the Veteran's enlistment to his second period 
of active service, conducted in June 1982, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
35
30
LEFT
30
30
25
30
15

Per audiometric testing on enlistment, the Veteran met the 
requirements of 38 C.F.R. § 3.385 with respect to a diagnosis of 
hearing loss, for each ear, as three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz as 26 decibels or greater 
bilaterally.  

And audiogram conducted in September 1983 revealed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
20
25
LEFT
15
20
10
25
10

Another examination, conducted in February 1985, yielded puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
0
LEFT
20
10
0
10
20

An additional audiogram, conducted in November 1985, demonstrated 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
25
LEFT
20
10
10
10
15

On separation from his second period of active duty in December 
1985, the Veteran noted "an operation on my ears" at age 12.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
15
LEFT
20
20
15
20
25

See VA Standard Form 89, December 6, 1985.

Additional service medical records noted diagnoses of hearing 
defects.  On November 21, 1979, bilateral otitis media was noted.  
Extensive surgical repair was noted per the right tympanic 
membrane, while the left was slightly bulging.  On January 9, 
1980, the Veteran reported with "plugged ears."  He was 
diagnosed with the flu at that time.  A treatment record dated 
April 14, 1991, diagnosed the Veteran with mild to moderate 
hearing loss, progressively worsening.  The remainder of the 
Veteran's service treatment records do not reveal complaints, 
treatment, or diagnosis of any auditory disorder.

On separation from his final period of active duty, the examiner 
noted that the Veteran's ears were "normal, "and no chronic ear 
disorder was noted at that time.  See examination report, October 
1992.

In conjunction with his appeal, the Veteran was afforded a VA 
audiological examination for compensation purposes in August 
2006.  While no audiogram was provided, the examiner indicated 
that the Veteran's left ear was "just out of the normal range, 
most likely the result of continuing negative middle ear pressure 
and history of TM graft on that side."  See VA examination 
report, August 2006.  

A February 2008 VA outpatient treatment report noted clear canals 
in each ear, with normal tympanic membrane pressure on the right 
and reduced compliance on the left.  Bilateral sensorineural 
hearing loss was diagnosed (mild in the right, moderate in the 
left).  Word recognition scores of 88 percent in the left ear, 
and 92 percent in the right ear, were recorded.  However, the 
Board notes that the word list used for speech recognition 
testing was "NU6," as opposed to the Maryland CNC test, and 
therefore not indicative of a current disability per 38 C.F.R. 
§ 3.385.  See Report, February 20, 2008.

Following a January 2008 Board remand, the Veteran was afforded a 
VA examination in March 2010.  The examiner noted a review of the 
claims file, however a review of the Veteran's medical records 
was not conducted.  The examiner noted the August 2006 VA 
examination in which normal hearing was noted, save for mild 
hearing loss in the right ear and moderate hearing loss in the 
left ear.  The Veteran reported that he was a mechanic in the 
Marines, and that he was exposed to weapons fire during active 
service.  A history of ear surgery prior to service was also 
noted, though hearing loss prior to service was not reported.  

On examination, puretone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
25
25
20
25
25

Speech audiometry revealed speech recognition ability of 96 
percent, bilaterally.  None of the auditory frequencies were 40 
decibels or greater and the Veteran did not demonstrate at least 
3 frequencies 26 decibels or greater in either ear.  The examiner 
diagnosed the Veteran with hearing within normal limits per VA 
guidelines.  See VA examination report, March 2010.    

Although a January 2008 Board remand requested the VA examiner to 
provide a medical opinion as to whether previously-diagnosed left 
ear hearing loss was the result of, or aggravated by, any period 
of active service, the March 2010 VA examiner failed to do so.  
Instead, the examiner simply noted that the Veteran's hearing was 
normal per 38 C.F.R. § 3.385.

The Veteran was afforded a Board hearing, held in April 2007.  At 
that time, he testified that he was a diesel mechanic and a .50 
caliber gunner during active duty.  He further noted that he 
reported to sick call and complained of hearing loss.  He stated 
that, his hearing progressed so badly, that he was eventually 
afforded double ear protection.  See Transcript, p. 6.  The 
Veteran testified that his hearing has progressively worsened 
since active service.  See Transcript, p. 11.

A statement from the Veteran's brother, received in February 
2008, noted that the Veteran had a difficult time during normal 
conversation and when talking on the phone.  It was also noted 
that the Veteran's hearing loss had grown worse over the years.

As noted above, the presumption of soundness attaches where there 
has been an induction medical examination during which the 
disability about which the Veteran later complains was not 
detected.  See Bagby.  The regulations provide expressly that the 
term "noted" denotes "[o]nly such conditions as are recorded 
in examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  

The Board notes that audiometric testing in October 1977, prior 
to his first period of active service, demonstrated hearing 
abnormalities, bilaterally, per Hensley.  The Board finds that, 
although hearing loss at entrance did not meet the requirements 
of 38 C.F.R. § 3.385, bilateral hearing loss was noted by the 
examiner on the Veteran's 1977 entrance examination.  Therefore, 
the presumption of soundness does not attach in this case.  See 
38 U.S.C.A. § 1111.  

Although evidence of record documents continued complaints for 
bilateral hearing loss throughout his three periods of active 
service, as well as during the pendency of the present appeal, 
the Veteran has been not diagnosed with bilateral hearing loss 
pursuant to the regulatory criteria during the appellate period.  
As noted above, while a February 2008 VA outpatient treatment 
report noted word recognition scores of 88 percent in the left 
ear, and 92 percent in the right ear, the word list used for 
speech recognition testing was "NU6," as opposed to the 
Maryland CNC test, and therefore not indicative of a current 
disability per 38 C.F.R. § 3.385.  While the August 2006 VA 
examiner diagnosed hearing loss, left ear, just outside the 
normal range, audiometric results were not provided.  In 
addition, the examiner attributed the minor hearing defect to 
surgery which preexisted the Veteran's period of service, and did 
not provide a positive etiological nexus to any period of active 
duty.  The March 2010 VA examination yielded normal hearing, 
bilaterally, per 38 C.F.R. § 3.385.  As such, the Veteran's 
medical record lacks a competent medical opinion linking any 
current diagnosis of hearing loss to any period of active 
service.

The Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's 
and the Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Therefore, 
without a current diagnosis of a hearing loss per 38 C.F.R. 
§ 3.385 within the appellate period, the Veteran lacks the 
evidence necessary to substantiate a claim for service 
connection.

As to the assertions of the Veteran and his family that he has a 
current hearing loss disorder which is causally-related to a 
period of active service, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that lay evidence is 
one type of evidence that must be considered, and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency, a legal concept determining whether testimony may be 
heard and considered, and credibility, factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay 
evidence will be competent and credible evidence of etiology.  
Whether lay evidence is competent in a particular case is a 
question of fact to be decided by the Board in the first 
instance.  The Court set forth a two-step analysis to evaluate 
the competency of lay evidence.  First, the Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record.  See Robinson 
v. Shinseki, 312 Fed. Appx. 336 (2009).  The Board observes that 
this Federal Circuit decision is non-precedential.  See Bethea v. 
Derwinski, 2 Vet. App 252, 254 (1992) (a non-precedential Court 
decision may be cited "for any persuasiveness or reasoning it 
contains").  The Board observes that if Bethea applies to Court 
decisions, it would be logical to permit its application to those 
decisions of a superior tribunal, the Federal Circuit in this 
case.

Here, the Board does not find that the Veteran or his family is 
competent to determine whether he has a diagnosis of hearing loss 
in accordance with schedular criteria.  With respect to their 
assertions, while the Veteran and his family are certainly 
competent to report a decrease in hearing, neither been shown to 
be competent to link any claimed disorder to any period of the 
Veteran's service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Therefore, although the 
statements of the Veteran and his family offered in support of 
his claim have been given full consideration by the Board, they 
are not considered competent medical evidence and do not serve to 
establish entitlement to service connection for bilateral hearing 
loss.

In contrast, the VA medical examiners of record, each a medical 
professional who conducted objective testing, did not offer a 
diagnosis of hearing loss, for either ear, in accordance with the 
schedular criteria found within 38 C.F.R. § 3.385.  As such, the 
Board places greater probative weight on the VA medical opinions 
of record.

Further, the Board is cognizant of the Court's decision in 
McClain v. Nicholson, 21 Vet App 319 (2007) (requirement that a 
current disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim...even though the 
disability resolves prior to the Secretary's adjudication of the 
claim").  Here, as discussed above, there is no evidence that 
during the pendency of this claim, the Veteran was diagnosed with 
hearing loss, in either ear, in accordance with 38 C.F.R. 
§ 3.385.  Although CNC word recognition scores indicative of 
hearing loss, bilaterally, were demonstrated in August 2001, that 
examination was not conducted during the pendency of the present 
appeal.  See VA examination report, August 2001. 

In sum, the competent evidence does not establish that the 
Veteran has a current diagnosis of bilateral hearing loss in 
accordance with 38 C.F.R. § 3.385.  Further, there are no 
competent medical opinions within the record which relate any 
diagnosed hearing deficiency to any period of active duty.  
Further, and as noted above, the presumption of soundness did not 
attach in this case, as hearing loss per Hensley was demonstrated 
upon entrance in 1977.  While the Veteran has asserted that he 
has a current diagnosis of bilateral hearing loss which is 
related to his active duty, the most probative evidence of record 
does not demonstrate a current diagnosis for the Veteran's 
claimed disorder.   

Accordingly, the preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss; there is 
no doubt to be resolved; and service connection is not warranted.  
See Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.






(CONTINUED ON NEXT PAGE)
REMAND

Although the Board regrets any further delay in adjudicating the 
Veteran's remaining claims, pursuant to the duty to assist, his 
claims for entitlement to an evaluation in excess of 20 percent, 
for disabilities of the right and left knee, must be remanded for 
further development.  

The Board notes that the Veteran's record contains a Notice of 
Decision (Notice) regarding disability benefits from the Social 
Security Administration (SSA).  The Notice is dated June 17, 
2009, and the decision was favorable to the Veteran.  According 
to the Notice, the Veteran was awarded SSA disability benefits, 
in part, due to chronic knee pain secondary to patellofemoral 
stress syndrome, as well as bilateral knee osteoarthritis.  
However, it does not appear that the supporting SSA medical 
records are in the claims file.  VA has a statutory duty to 
obtain these records.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 
3.159(c)(2).  The Court has held that VA has a duty to acquire 
both the SSA decision and the supporting medical records 
pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 
(2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  These 
records should be obtained on remand.  See also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from SSA a copy of the Disability 
Determination and all medical records relied 
upon in the decision regarding the Veteran's 
claim for Social Security disability 
benefits.

2.  After completing the above action and any 
other development as may be indicated by any 
response received as a consequence of the 
action taken in the paragraph above, the 
claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After the Veteran 
has had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


